Ludeling, C. J.
The defendants are ordinary partners, and were sued on an open account for supplies furnished to carry on their plantation. Pannell Scott, one of the defendants, excepted to the jurisdiction of the court on the ground that he did not reside in the parish.
As a joint obligor, he could be sued at the domicile of his co-obligor. “ When the defendants are joint obligors, they may be cited at the domicile of any one of them.” C. P., art. 165.
It is therefore ordered, that the judgment of the lower court be reversed; that the exception be overruled; and that the case be remanded to be .proceeded with according to law. It is further ordered, that the appellees gay costs of appeal.